NO. 07-07-0255-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 28, 2008
                          ______________________________

                             GENTRY SEYMON JOHNSON,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                    NO. 10,852; HON. DAN MIKE BIRD, PRESIDING
                         _______________________________

                                Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Gentry Seymon Johnson was convicted of robbery and placed on

community supervision for ten years. The State then sought to revoke his probation and,

after a hearing, the trial court did so. Appellant appeals that revocation by contending the

trial court abused its discretion in finding he had violated two terms of his probation and by

denying his request for a directed verdict because there was no evidence of the order

imposing conditions of probation on him. We affirm the trial court’s judgment.
       Law and Its Application

       The State bears the burden of proving by a preponderance of the evidence that

appellant violated a condition of his probation. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993); Herald v. State, 67 S.W.3d 292, 293 (Tex. App.–Amarillo 2001, no pet.).

Furthermore, we review the trial court’s decision to revoke probation for abuse of

discretion; under that standard there need be some evidence of record to support the

decision. Herald v. State, 67 S.W.3d at 293. And, in determining whether such evidence

exists, the record is viewed in the light most favorable to the ruling. Id. Moreover, when

the trial court founds its decision to revoke on several grounds, the appellant must illustrate

why none are legitimate. This is so because any one ground may support revocation.

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).

       As previously mentioned, appellant violated several conditions of his probation. One

involved his avoidance of people or places of a harmful or disreputable character, as

testified to by his probation officer. That very same officer testified to appellant smelling

of marijuana on his person after leaving a residence and appellant admitting that others

present in the house were smoking that particular contraband in that house. Given this

evidence, we conclude that there was some evidence of record supporting the conclusion

that appellant violated the aforementioned condition and that the trial court did not abuse

its discretion in revoking probation See Kelly v. State, 483 S.W.2d 467, 470 (Tex. Crim.

App. 1972) (concluding that a locale whereat marijuana is smoked is a “harmful place” for

purposes of determining whether that condition of probation was violated).




                                              2
       Finally, appellant complains that there was no evidence admitted at the hearing as

to the terms or conditions of his probation. Yet, his probation officer testified to the

condition being in place, and appellant did not assert that it was not the best evidence of

the matter. And, as long as the judgment and order of probation appear in the record on

appeal, as they do here, the State is not required to introduce them into evidence. Cobb

v. State, 851 S.W.2d at 874.

       Accordingly, we overrule all issues and affirm the judgment.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            3